DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 3 is objected to because of the following informalities:  Line 4 of Claim 3 reads "the iwnd velocity..." and is most likely a typo. The limitation should be corrected to read --the wind velocity...-- .  	Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 3, 4 and 7 rejected under 35 U.S.C. 101 because the claimed invention is directed to a mathematical concept without significantly more.
101 Analysis – Step 1
Claim(s) 1-5 are directed to a method and claims 6-8 are directed to a system. Therefore, all claim(s) are directed to a method (i.e., process) and a system (i.e., a system or machine) and are within at least one of the four statutory categories.
101 Analysis – Step 2A, Prong I
Regarding Prong I of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether they recite matter that falls within one of the following groups of mathematical concepts: a) mathematical concepts, b) certain methods of organizing human activity, and/or c) mental processes.
Dependent Claim 3 includes limitations that recite a mathematical concept (emphasized below) and will be used as the representative claim for the remainder of the 101 rejection. Claim 3 recites:
The method for determining wind speed and wind direction experienced by an unmanned aerial vehicle at altitude of claim 1, further comprising the step of determining a correction value as a function of measuring changes in the roll, pitch and magnetic bearing of the unmanned 4851-4859-1796.18Attorney Docket No. 14820-411OUS aerial vehicle in response to known wind conditions; the iwnd velocity being determined in part as a function of the correction value.
The examiner submits that the foregoing bolded limitation(s) constitute a “mathematical concept” because under its broadest reasonable interpretation, the claims merely cover a step of using data gathered in previous in Independent Claim 1 in order to calculate “a correction value” and “the wind velocity” using mathematical principles and does not go beyond that. Accordingly, the claims recite at least one mathematical concept.
101 Analysis – Step 2A, Prong II
Regarding Prong II of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether the claim, as a whole, integrates the mathematical concept into a practical application. As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the mathematical concept integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement a mathematical concept, adding insignificant extra solution activity, or generally linking use of a judicial exception into a particular field of use, are generally insufficient in integrating the mathematical concept into a practical application.
In the present case, there are no additional limitations and only the abstract idea remains and is not integrated into a practical application.
101 Analysis – Step 2B
Regarding Step 2B of the Revised Guidance, independent claim 1 does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the claim does not integrate the mathematical concept into a practical application. Hence, the claim is not patent eligible.

Regarding Claim 4,
Claim 4 is rejected for being dependent on the previously rejected Claim 3.

Regarding Claim 7: the claim(s) recites analogous limitations to claim(s) 3, above and is therefore rejected on the same premise.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 5-6 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roberts et al. (US 10023323; hereinafter Roberts), in view of Zheng et al. (US 20140278183; hereinafter Zheng, of record in IDS).
Regarding Claim 1,
Roberts teaches
	A method for determining wind speed and wind direction experienced by an unmanned aerial vehicle at altitude comprising the steps of: (Roberts: Abstract)
…
	determining a projected roll vector and a projected pitch vector onto a horizontal plane cutting through the center of rotation of the unmanned aerial vehicle as a function of the roll and pitch of the unmanned aerial vehicle in response to known wind conditions; (Roberts: Column 24, Line 40 – Column 25, Line 19) 
	determining a wind speed of a wind experienced by the unmanned aerial vehicle as a function of the projected roll vector and the projected pitch vector; and (Roberts: Column 24, Line 40 – Column 25, Line 19; The calculated wind vector includes magnitude and direction which accounts for the wind speed and wind direction.)
determining a wind direction as a function of the projected roll vector, projected pitch vector and magnetic bearing of the unmanned aerial vehicle. (Roberts: Column 24, Line 40 – Column 25, Line 19; The calculated wind vector includes magnitude and direction which accounts for the wind speed and wind direction.)
Roberts does not teach
	…
placing an accelerometer, a gyroscope and a compass on the unmanned aerial vehicle; 
	determining a change in velocity experienced by the unmanned aerial vehicle with the accelerometer; 
	determining an orientation of the unmanned aerial vehicle relative to a reference plane and an angular velocity experienced by the unmanned aerial vehicle with the gyroscope; 
determining a magnetic bearing of the unmanned aerial vehicle with the compass; 
…
However in the same field of endeavor, Zheng teaches 
	…
placing an accelerometer, a gyroscope and a compass on the unmanned aerial vehicle; (Zheng: Paragraph [0015]; The magnetometer is being used as a compass.)
	determining a change in velocity experienced by the unmanned aerial vehicle with the accelerometer; (Zheng: Paragraph [0023])
	determining an orientation of the unmanned aerial vehicle relative to a reference plane and an angular velocity experienced by the unmanned aerial vehicle with the gyroscope; (Zheng: Paragraph [0036]-[0037])
determining a magnetic bearing of the unmanned aerial vehicle with the compass; (Zheng: Paragraph [0033])
…
It would be obvious for one with ordinary skill in the art before the effective filling date of the claimed invention to modify the determination of wind speed and velocity as functions of the several orientations of the UAV of Roberts with the unmanned aerial vehicle of Zheng to more accurately estimate the heading in a motion tracking system. (Zheng: Paragraph [0005])

Regarding Claim 2,
Roberts, in view of Zheng, teaches
The method for determining wind speed and wind direction experienced by an unmanned aerial vehicle at altitude of claim 1, wherein the accelerometer is a three-dimensional accelerometer.  (Zheng: Paragraph [0015], [0038]; 3-axis is three dimensions.)
The motivation to combine Roberts and Zheng is the same as stated for Claim 1 above.

Regarding Claim 5, 
Roberts, in view of Zheng, teaches
The method for determining wind speed and wind direction experienced by an unmanned aerial vehicle at altitude of claim 1, further comprising the step of determining a predetermined time period (Roberts: Column 3, Line 67 – Column 4, Line 4) and determining the roll, and the pitch during the predetermined time period. (Roberts: Column 4, Lines 5-15; The different vectors being observed include the roll and pitch of the UAV.)

Regarding Claim 6, the claim is analogous to Claim 1 limitations with the following additional limitations:
 an accelerometer being disposed on the unmanned aerial vehicle and determining a change in velocity experienced by the unmanned aerial vehicle; (Zheng: Paragraph [0015], [0023])
a gyroscope being disposed on the unmanned aerial vehicle and determining an orientation of the unmanned aerial vehicle relative to a reference plane and an angular velocity experienced by the unmanned aerial vehicle; (Zheng: Paragraph [0015], [0026])
a compass being disposed on the unmanned aerial vehicle and determining a magnetic bearing of the unmanned aerial vehicle; (Zheng: Paragraph [0015], [0024]-[0025]; The magnetometer is being used as a compass.)
a flight controller in communication with the compass, the gyroscope, and accelerometer; (Zheng: Paragraph [0015], [0017], [0019]; The processor is the flight controller as it receives data from the aforementioned sensors to control the flight of the UAV.)…
Therefore Claim 6 is rejected under the same premise as Claim 1.

Regarding Claim 8,
Roberts, in view of Zheng, teaches
	The system for determining wind speed and wind direction experienced by an unmanned aerial vehicle at altitude of claim 6, further comprising a clock; the clock out putting timing signals during a predetermined time period, the accelerometer and gyroscope only providing outputs to the flight controller during the predetermined time period. (Roberts: Column 4, Lines 5-15; In order for the system to be able to receive time-based observations the system there must be a clock or timer that is keeping track of the intervals.)
	
Claims 3 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roberts, in view of Zheng as applied to claims 1-2, 5-6 and 8 above, and further in view of Callou et al. (US 9488978; hereinafter Callou).
Regarding Claim 3, 
Roberts, in view of Zheng, teaches
The method for determining wind speed and wind direction experienced by an unmanned aerial vehicle at altitude of claim 1,… (Roberts: Abstract)
Roberts, in view of Zheng, does not teach
…further comprising the step of determining a correction value as a function of measuring changes in the roll, pitch and magnetic bearing of the unmanned4851-4859-1796.18Attorney Docket No. 14820-411OUS aerial vehicle in response to known wind conditions; the iwnd velocity being determined in part as a function of the correction value. 
However in the same field of endeavor, Callou teaches
… further comprising the step of determining a correction value as a function of measuring changes in the roll, pitch and magnetic bearing of the unmanned4851-4859-1796.18Attorney Docket No. 14820-411OUS aerial vehicle in response to known wind conditions; (Callou: Column 4, Line 64 – Column 5, Line 24) the iwnd velocity being determined in part as a function of the correction value. (Callou: Column 14, Lines 37-55; The equations shown are functions based on several observed factors during drone operation. The wind speed can be calculated using the correction value by algebraically rearranging the described function.)
It would be obvious for one with ordinary skill in the art before the effective filling date of the claimed invention to modify the wind speed and determination of Roberts, in view of Zheng, with the correction value of Callou for the benefit of a wind compensation method allowing to make up for the two just-described phenomena, i.e. i) in auto-piloted flight, allowing the drone to maintain its fixed-point condition in the wind during a yaw movement, and ii) in controlled mode, allowing a displacement control that is identical in all the directions, whether it is in the wind direction or in the direction opposite to the wind direction, transparently for the pilot. (Callou: Column 2, Lines 44-52)

Regarding Claim 7, the claim is analogous to Claim 3 limitations and is therefore rejected under the same premise as Claim 3.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roberts, in view of Zheng, and even further in view of Callou as applied to claim 3 above, and even further in view of Zhang et al. (US 20160091894; hereinafter Zhang).
Regarding Claim 4, 
Roberts, in view of Zheng, teaches
The method for determining wind speed and wind direction experience by an unmanned aerial vehicle at altitude of claim 3,…
Roberts, in view of Zheng, does not teach
	...wherein the correction value is a fixed value assigned to an unmanned aerial vehicle which is specific to a make and model of a respective unmanned aerial vehicle.
However in the same field of endeavor, Zhang teaches
	…wherein the correction value is a fixed value assigned to an unmanned aerial vehicle which is specific to a make and model of a respective unmanned aerial vehicle. (Zhang: Paragraph [0101])
It would be obvious for one with ordinary skill in the art before the effective filling date of the claimed invention to modify the wind speed and direction determination of Roberts, in view of Zheng, with the make and model of Zhang for the benefit of training a user to control flight of an unmanned aerial vehicle (UAV) in a simulated environment. (Zhang: Paragraph [0004])

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Gomez Gutierrez et al. (US 20190033892; .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAULO ROBERTO GONZALEZ LEITE whose telephone number is (571)272-5877. The examiner can normally be reached Mon-Fri: 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on 571-270-3703. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/P.R.L./Examiner, Art Unit 3663                                                                                                                                                                                                        
/Geepy Pe/Supervisory Patent Examiner, Art Unit 3663                                                                                                                                                                                                        5/3/2022